Citation Nr: 0706732	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which denied service connection for squamous cell 
carcinoma of the oropharynx.  The Board remanded the appeal 
in April 2006, to comply with the veteran's request for a 
personal hearing.  In July 2006, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

4.  Squamous cell carcinoma of the oropharynx was not present 
in service or until many years after service and there is no 
causal connection between the veteran's squamous cell 
carcinoma of the oropharynx and service or any incident 
therein, to include any exposure to herbicide agents.  


CONCLUSION OF LAW

Squamous cell carcinoma of the oropharynx was not incurred in 
or aggravated by active duty, may not be so presumed, nor may 
squamous cell carcinoma of the oropharynx be presumed to have 
been incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of service connection for 
squamous cell carcinoma of the oropharynx, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim, a letter dated in 
August 2001, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All available service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  The veteran and his 
representative were afforded the opportunity to present 
evidence and argument in support of his claim, and did so, 
and were provided with the appropriate laws and regulations 
pertaining to service connection in the May 2003 statement of 
the case.  The veteran also testified at a personal hearing 
before the undersigned member of the Board in July 2006.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
squamous cell carcinoma of the oropharynx, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) 
(2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) manifested to a degree of 10 percent at any time 
after service shall be service connected, if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and a malignant tumor becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  It is not required that the disease be diagnosed in 
the presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Factual Background & Analysis

The veteran does not claim nor does the evidence of record 
show any complaints, treatment, abnormalities, or diagnosis 
referable to squamous cell carcinoma of the oropharynx or to 
any respiratory cancer involving the lungs, bronchus, larynx, 
or trachea in service or until more than 32 years after his 
discharge from service.  Nonetheless, the veteran contends 
that his squamous cell carcinoma of the oropharynx is due to 
exposure to herbicides while serving in Vietnam and should be 
considered a presumptive disease under the provisions of 
38 C.F.R. § 3.309(e).  

The evidence of record showed that the veteran was first seen 
by VA for an "ulcer" on his right gum area in November 
2000.  At that time, he reported that the lesion was present 
for about a week and was sore when eating; he also noticed 
that his lymph node was enlarged.  The initial assessment was 
oral mass, possible cancer, and the veteran was referred for 
additional work-up.  On subsequent examination in November 
2000, the veteran reported that the "ulcer" was present for 
a few months, and had gotten bigger and painful.  A CT scan 
revealed a poorly delineated and enhancing infiltrative mass 
centered within the anterior pillar of the right tonsil and a 
right jugulodigastric lymph node suggestive of metastatic 
enlargement.  A biopsy in November 2000, revealed 
infiltrating keratinizing well differentiated squamous cell 
carcinoma of the right tonsil, and a panendoscopy and biopsy 
in December 2000 confirmed the diagnosis.  In January 2001, 
the veteran underwent right modified radical neck dissection, 
composite resection of the right tonsilar cancer with midline 
mandiblotomy and skin graft from the right thigh to the oral 
cavity.  A subsequent pathology report revealed a well to 
moderately differentiated squamous cell carcinoma of the 
right tonsil and metastatic carcinoma confined within the 
lymph nodes.  The squamous cell carcinoma was not shown to 
have infiltrated or involved any other anatomical body part.  

Concerning the claim of service connection by way of 
presumption of exposure to herbicides, the law is clear that 
only those disabilities listed in 38 C.F.R. § 3.309(e), will 
be considered to have been incurred in service.  Thus, the 
disability for which the veteran seeks service connection is 
not one for which presumptive service connection may be 
granted.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
a squamous cell carcinoma.  Likewise, there are no 
indications of symptoms or manifestations of a malignant 
tumor within the first year following his separation from 
service in 1968, nor does the veteran so contend.  The first 
evidence of squamous cell carcinoma was in November 2000, 
more than 32 years after his discharge from service.  

The Board has considered the veterans assertions that his 
squamous cell carcinoma is a result of exposure to Agent 
Orange in service.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  

As there is no competent medical evidence of record 
suggesting a connection between any in-service exposure to 
herbicides and the veteran's squamous cell carcinoma of the 
oropharynx, and no evidence of any manifestations or symptoms 
attributable to squamous cell carcinoma during service or 
until many years after his discharge from service, the Board 
finds no basis to grant service connection.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for squamous cell carcinoma of the 
oropharynx, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


